Citation Nr: 0311475	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-41 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a skin 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to August 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
February 1994 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for dermatofibroma, 
rated 0 percent.  Subsequently, the veteran moved to an area 
served by the VARO in Waco, Texas.  The Board remanded the 
case to the RO for additional development in August 1997 and 
in December 2000.


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the record does not show the veteran has been 
adequately notified of the provisions of the VCAA.

It is also significant to note that the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the RO.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 
__F.3d__,Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, the Board has no recourse but to REMAND the case 
to the RO for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the issue 
on appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

